Plaintiff has sued to recover increased compensation under its contract with the United States. By order of March 15, 1966, the commissioner of the court directed that proceedings on Counts 1, 2, 4, 5 and 6 should be limited to a review of the administrative record, plaintiff being entitled to a trial de novo on count 3, and directed further that plaintiff file a statement outlining reasons why it believed that the administrative determinations of those claims were fraudulent, capricious, arbitrary, or so grossly erroneous as necessarily to imply bad faith. The commissioner’s order was upheld by the court but plaintiff did not file the prescribed statement under that order or under the commissioner’s subsequent order issued under new Rule 96(b) (2) and (3). On October 24, 1967, defendant moved the court to dismiss counts, 1,2,4, 5 and 6 of the petition for failure to prosecute and for failure to comply with the court’s order. Upon consideration thereof, together with plaintiff’s opposition thereto and without oral argument, upon the basis of Rules 41 (c), 67 (b) (2) and 98 (b) (2) of the Rules of the Court, the court on March 11, 1968, ordered that counts 1, 2, 4, 5, and 6 of the petition be dismissed with prejudice. Plaintiff’s motion for a rehearing thereon, filed March 20, 1968, was denied by the court on May 10,1968.